November        29, 1974


The Honorable    Joe Resweber                          Opinion    No.   H-   463
County Attorney
Harris   County Courthouse                             Re:      Construction     of Arti,cle
Houston,   Texas 77002                                          42. 13. Tex. Code Grim.
                                                                Proc.,    regarding    fur -
                                                                nishing   of fingerprints
Dear   Mr.   Resweber:                                          as a term of probation

      You have requested   our opinion concerning   the construction               of section
5(b)(lO)  of the Misdemeanor     Probation Law,   Tex.  Code Crim.                 Proc.,
Article   42.13, which provides:

         (b) . . . The terms [of probation]    must include,
         but are not limited to, the requirement   that a
         probationer:

         (10) submit a copy of his fingerprints              to the
         sheriff’s office of the county in which             he was
         tried.

              The clerk shall send such fingerprints  to the
         Texas Department    of Public Safety [for certifi,ca-
         tion as to criminal  record] s . .

     You ask whether  the sheriff’s office is responsible   for taking the finger-
prints and, if not, whether  the probationer   must procure    the services   of
an expert to do so.

      Statutes are to be construed       with reference     to their general    purposes
and ends.      Magnolia    Petroleum     Co . y. Walker,     83 S. W. 2d 929 (Tex.     1935);
State V. ‘Habe* 146 S. W. 2d 731 (Tex.        1941); City of Mason V. West Texas
Utilities    Co.,   237 S. W. 2d 273 (Tex,     1951). The purpose      of section 5(b)(lO)
is to facilitate    a true exami,nation. of the probationer’s       criminal    record   if
any exists.       A pre-requisite    to the fulfillment    of this purpose is a true
and adequate copy of the fi.ngerprinto.            Not only must the fingerprints       be




                                          p.   2121
The Honorable      Joe Resweber,        page   2     (H-463)




those of the probationer,   but they also must be of a quality adequate
to allow an accurate   comparison   with those prints in the records of
the Department   of Public Safety.

      This degree   of reliability   may be most easily attained through the
submission    of a copy of fingerprints       which have been taken by a law
enforcement     agency.     It is therefore   our opinion that the probationer
may satisfy section      5(b)(lO) by either    submitting   a sufficiently authec-
ticated and clear copy of his fingerprints           or by making himself   avail-
able for fingerprinting      by the sheriff’s    office.

                                  SUMMARY

             A probationer     may satisfy Article      42.‘13. section     5(b)(lO).
        Tex. Code Criminal         Procedure,     by either submitting       a
        sufficiently    authenticated     and clear copy of his fingerprints
        or making      himself   available   to the sheriff’s    office for
        fingerprinting.      With respect     to the latter,   the sheriff’s
        office has the duty to take the fingerprints.

                                                   Very   truly   yours,




                                                   JOHN L. HILL
                                                   Attorney General        of Texas

APPROVED:




LARRY     F.   Y   RK,   First    Assista,nt




                                   GM
DAVID M. KENDALL,                Chairman
Opinion Committee




                                            p. 2122